Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT made as of this 4th day of May 2004 by and between CAMDEN
NATIONAL CORPORATION, a Maine Corporation (the “Company”), and Robert Daigle
(the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive is currently employed by the Company and the Company
wishes to ensure the continued employment of the Executive, and the Executive
wishes to accept such continued employment, upon the terms and conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

Article I - Terms of Employment

 

1.1 Employment

 

The Company agrees to employ the Executive during the Term specified in
paragraph 1.2, and the Executive agrees to accept such employment, upon the
terms and conditions hereinafter set forth.

 

1.2. Employment Term

 

Subject to the provisions contained in paragraph 2.1, the Executive’s employment
by the Company shall be for a term commencing on the date above and expiring on
the close of business on May 5, 2006 (the “Initial Employment Term”); provided,
however, the term of the Executive’s employment by the Company shall continue
for an indefinite period thereafter unless and until either party shall give to
the other party 90 days advance written notice of expiration of the term (a
“Notice of Termination”) (the Initial Employment Term and the period, if any,
thereafter, during which the Executive’s employment shall continue are
collectively referred to as the “Employment Term”). Any Notice of Termination
given under this paragraph 1.2 shall specify the date of expiration (which may
not be earlier than the close of business on May 5, 2006) and may be given at
any time on or after February 4, 2006. The effective date of the termination of
the Executive’s employment by the Company as an employee, regardless of the
reason therefore, is referred to in this Agreement as the “Date of Termination”
and the calendar year in which the Date of Termination occurs, is referred to in
this Agreement as the “Termination Year”.

 



--------------------------------------------------------------------------------

1.3. Duties and Responsibilities During the Employment Term

 

(a) Title. During the Employment Term, the Executive shall have the position of
President and Chief Executive Officer of the Company. The Executive shall report
directly to the Chairman of the Board of the Company (referred to herein as the
“Designated Officer”), at such times and in such detail, as he shall reasonably
require.

 

(b) Employment Duties. The Executive shall perform such executive and managerial
duties and responsibilities customary to his office and as are reasonably
necessary to the operations of the Company and as may be assigned to him from
time to time by or under authority of the Board of Directors of the Company (the
“Board”) and/or the Designated Officer, consistent with his position as
designated in paragraph 1.3(a).

 

(c) Employment Responsibilities. The Executive (i) will use his best efforts to
ensure that the members of the Company comply on a timely basis with all
budgetary and reporting requirements reasonably requested by the Board and/or
the Designated Officer), (ii) will, at all times use his best efforts to perform
his duties and responsibilities in a manner consistent with the policies and
strategic plans of the Company, and (iii) except as permitted by the scope of
authority or authorized by the Designated Officer will not incur obligations on
behalf of the Company other than in the ordinary course of business or enter
into any transaction on behalf of the Company not in the ordinary course of
business.

 

(d) Scope of Employment. The Executive’s employment by the Company shall be
full-time and exclusive, and during the Employment Term, the Executive agrees
that he will (i) devote all of his business time and attention, his best
efforts, and all his skill and ability to promote the interests of the Company,
(ii) carry out his duties in a competent and professional manner and serve the
Company faithfully and diligently under the direction of the Board and the
Designated Officer; and (iii) work with other employees of the Company in a
competent and professional manner. Notwithstanding the foregoing, the Executive
shall be permitted to engage in charitable and civic activities and manage his
personal passive investments, provided that such passive investments are not in
a company which transacts business with the Company or engages in business
competitive with that conducted by the Company (or, if such company does
transact business with the Company, or does engage in a competitive business, it
is a publicly held corporation and the Executive’s participation is limited to
owning less than 1/4 of 1% of its outstanding shares), and further provided that
such activities (individually or collectively) do not materially interfere with
the performance of his duties or responsibilities under this Agreement
(“Permitted Activities”).

 

(e) Office Location. During the Employment Term, the Executive’s services
hereunder shall be performed at the principal offices of the Company in Camden,
Maine, subject to necessary travel requirements of his position and duties
hereunder.

 

1.4. Compensation During Employment Term

 

(a) Base Salary During Employment Term. As compensation for his services
hereunder, during the Employment Term the Company shall pay the Executive in
accordance with its normal payroll practices, an annualized base salary of
$310,000 during calendar year 2004; $325,000 during calendar year 2005; $340,000
during calendar year 2006.

 

2



--------------------------------------------------------------------------------

(b) Bonus Compensation During Employment Term. During the Employment Term, the
Executive shall be eligible for bonus compensation as determined by the
Designated Officer.

 

1.5. Expenses; Benefits and Perquisites During Employment Term

 

(a) Expenses During Employment Term. The Company agrees to pay or to reimburse
the Executive for all reasonable, ordinary, necessary and documented business or
entertainment expenses incurred during the Employment Term in the performance of
his services hereunder in accordance with the policy of the Company as from time
to time in effect. The Executive, as a condition precedent to obtaining such
payment or reimbursement, shall provide to the Company any and all statements,
bills or receipts evidencing the travel or out-of-pocket expenses for which the
Executive seeks payment or reimbursement, and any other information or
materials, as the Company may from time to time reasonably require.

 

(b) Benefit Plans During Employment Term. During the Employment Term, the
Executive and, to the extent eligible, his dependents, shall be eligible to
participate in and receive all benefits under any welfare benefit plans and
programs provided by the Company to its senior executives and, without
duplication, its employees generally, subject, however, to the generally
applicable eligibility and other provisions of the various plans and programs in
effect from time to time.

 

(c) Retirement Plans and Perquisites During Employment Term. During the
Employment Term, the Executive shall be entitled to participate in all
retirement plans and programs provided by the Company to its senior executives
and, without duplication, its employees generally, subject, however, to the
generally applicable eligibility and other provisions of the various plans and
programs in effect from time to time. In addition, during the Employment Term,
the Executive shall be entitled to receive fringe benefits and perquisites in
accordance with the plans, practices, programs and policies of the Company from
time to time in effect which are made available to its senior executives and,
without duplication, its employees generally.

 

(d) Vacation During Employment Term. The Executive shall be entitled to five
weeks paid vacation annually with right of carry over to be taken at such times
as shall not, in the reasonable judgment of the Designated Officer, materially
interfere with the Executive’s fulfillment of his duties hereunder, and shall be
entitled to as many holidays, sick days and personal days as are in accordance
with the Company’s policy then in effect generally for senior executives and,
without duplication, its employees generally.

 

Article II - Terms Related to Employment

 

2.1 Termination

 

(a) Termination for Cause. The Company, by direction of the Board or the
Designated Officer, shall be entitled to terminate the Employment Term and to
discharge the

 

3



--------------------------------------------------------------------------------

Executive for “Cause” effective upon the giving of written notice. The term
“Cause” shall be limited to the following grounds:

 

(i) the Executive’s intentional failure or refusal to materially perform his
duties and responsibilities as set forth in paragraph 1.3 above or abide by the
reasonable directives of the Designated Officer, in each case if such failure or
refusal is not cured (if curable) within 30 days after written notice thereof to
the Executive by the Company;

 

(ii) willful misappropriation of the funds or property of the Company;

 

(iii) use of alcohol or illegal drugs, interfering with the performance of the
Executive’s obligations under this Agreement;

 

(iv) conviction in a court of law of, or entering a plea of guilty or no contest
to, any felony or any crime involving moral turpitude, dishonesty or theft;

 

(v) material nonconformance with the Company’s standard business practices and
policies, including without limitation, policies against any form of
discrimination or harassment, which nonconformance is not cured (if curable)
within 30 days after written notice to the Executive by the Company;

 

(vi) commission in bad faith by the Executive of any act which materially
injures or could reasonably be expected to materially injure the reputation,
business or business relationships of the Company;

 

(vii) gross or habitual misconduct or gross or habitual negligence by the
Executive in the performance of his duties;

 

(viii) resignation by the Executive on his own initiative other than (A)
pursuant to a termination by the Executive for “Good Reason” (as defined in
paragraph 2.1(b) below), or (B) pursuant to a Notice of Termination given by the
Executive under paragraph 1.2; and

 

(ix) any breach (not covered by any of the clauses (i) through (viii) above) of
any material provision of this Agreement, if such breach is not cured (if
curable) within 30 days after written notice thereof to the Executive by the
Company.

 

Any notice required to be given by the Company pursuant to clause (i), (v) or
(ix) above shall specify the nature of the claimed breach and the manner in
which the Company requires such breach to be cured (if curable). In the event
that the Executive is purportedly terminated for Cause and the arbitrator
appointed pursuant to paragraph 2.14 determines that “Cause” as defined herein
was not present, then such purported termination for Cause shall be deemed a
termination “Without Cause” (as defined herein) pursuant to paragraph 2.1(c)
below and the Executive’s

 

4



--------------------------------------------------------------------------------

rights and remedies will be governed by paragraph 2.2(c), in full satisfaction
and in lieu of any and all other or further remedies the Executive may have.

 

(b) Termination for Good Reason. Provided that the Executive is not then
otherwise in breach of this Agreement, the Executive shall be entitled to
terminate this Agreement and the Employment Term hereunder for “Good Reason” at
any time during the Employment Term by written notice to the Company not more
than 30 days after the occurrence of the event constituting such Good Reason.
“Good Reason” shall be limited to a breach by the Company of a material
provision of this Agreement, which breach remains uncured (if curable) for a
period of 30 days after written notice of such breach from the Executive to the
Company (such notice to specify the nature of the claimed breach and the manner
in which the Executive requires such breach to be cured) or a change in control
which shall mean the sale, transfer or acquisition, whether by purchase, merger
or otherwise, by which any person, firm or corporation directly or indirectly
acquires substantially all the assets or a voting majority of the stock of the
Company. In the event that the Executive purportedly terminates his employment
for “Good Reason” and the arbitrator appointed pursuant to paragraph 2.14
determines that “Good Reason” as defined herein was not present, then such
purported termination for “Good Reason” shall be deemed a termination for
“Cause” pursuant to clause (a) above and the Executive’s rights and remedies
will be governed by paragraph 2.2(a), in full satisfaction and in lieu of any
and all other or further remedies the Executive may have.

 

(c) Termination Without Cause. The Company, by direction of the Board or the
Designated Officer, shall have the right at any time during the Employment Term
to terminate the employment of the Executive without Cause (referred to herein
as “Without Cause”) by giving written notice to the Executive setting forth a
Date of Termination.

 

(d) Termination for Death or Disability. In the event of the Executive’s death,
the Date of Termination shall be the date of the Executive’s death. In the event
the Executive shall be unable to perform his duties hereunder by virtue of
illness or physical or mental incapacity or disability (from any cause or causes
whatsoever) in substantially the manner and to the extent required hereunder
prior to the commencement of such disability (all such causes being herein
referred to as “Disability”) and the Executive shall fail to perform such duties
for periods aggregating 180 days, whether or not continuous, in any continuous
period of 270 days, the Company shall have the right to terminate the
Executive’s employment or engagement hereunder as at the end of any calendar
month during the continuance of such disability upon at least 30 days’ prior
written notice to him.

 

5



--------------------------------------------------------------------------------

2.2. Effect of Termination of Employment.

 

(a) Termination for Cause During the Employment Term. In the event of the
termination of the employment of the Executive by the Company for Cause, the
Executive shall be entitled to the following payments and benefits, subject to
any appropriate offsets, as permitted by applicable law, for debts or money due
to the Company or an affiliate thereof (collectively, “Offsets”):

 

(i) unpaid salary through, and any unpaid reimbursable expenses outstanding as
of, the Date of Termination; and

 

(ii) all benefits, if any, that had accrued to the Executive through the Date of
Termination under the plans and programs described in paragraphs 1.5(b) and (c)
above, or any other applicable plans and programs in which he participated as an
employee of the Company, in the manner and in accordance with the terms of such
plans and programs; it being understood that any and all rights that the
Executive may have to severance payments by the Company shall be determined and
solely based on the terms and conditions of this Agreement and not based on the
Company’s severance policy then in effect; and

 

(iii) unless the Executive was terminated by the Company for Cause, subject to
any eligibility requirements of the applicable plan, continued participation by
the Executive on the same basis (including without limitation, cost
contributions) as the other senior executives of the Company in all, medical and
dental insurance coverage in which the Executive was participating on the Date
of Termination in accordance with the terms of the applicable plan as from time
to time in effect at the Company.

 

In any such event, except as provided in this paragraph 2.2(a), the Company
shall have no further liability to the Executive or the Executive’s heirs,
beneficiaries or estate for damages, compensation, benefits, indemnities or
other amounts of whatever nature, directly or indirectly, arising out of or
otherwise related to the Executive’s employment or cessation of employment with
the Company.

 

(b) Termination upon Death or Disability During the Employment Term. In the
event of the termination of the employment of the Executive in connection with
the Executive’s Death or Disability during the Employment Term, the Executive
(or his estate) shall be entitled to the following payments and benefits,
subject to any appropriate offsets, as permitted by applicable law, for debts or
money due to the Company or an affiliate thereof (collectively, “Offsets”):

 

(i) his applicable salary compensation when otherwise payable through the Date
of Termination; and

 

(ii) any unpaid reimbursable expenses outstanding as of, the Date of
Termination; and

 

(iii) all benefits, if any, that had accrued to the Executive through the Date
of Termination under the plans and programs described in paragraphs 1.5(b) and
(c) above, or any other applicable plans and programs in which he participated
as an employee of the Company, in the manner and in accordance with the terms of
such plans and programs; it being understood that any and all rights that the
Executive may have to severance payments by the Company shall be determined and
solely based on the terms and conditions of this Agreement and not based on the
Company’s severance policy then in effect; and

 

6



--------------------------------------------------------------------------------

(iv) subject to any eligibility requirements of the applicable plan, continued
participation by the Executive on the same basis (including without limitation,
cost contributions) as the other senior executives of the Company in all,
medical and dental insurance coverage in which the Executive was participating
on the Date of Termination in accordance with the terms of the applicable plan
as from time to time in effect at the Company.

 

In either such event, except as provided in this paragraph 2.2(b), the Company
shall have no further liability to the Executive or the Executive’s heirs,
beneficiaries or estate for damages, compensation, benefits, severance,
indemnities or other amounts of whatever nature, directly or indirectly, arising
out of or otherwise related to this Agreement and the Executive’s employment or
cessation of employment with the Company.

 

(c) Termination by the Company Without Cause, or by expiration of the Employment
Term pursuant to a Notice of Termination, or by the Executive for Good Reason
During the Employment Term. In the event of (1) a termination by the Company
Without Cause, or (2) by expiration of the Employment Term pursuant to a Notice
of Termination during the Employment Term, or (3) a termination by the Executive
for Good Reason, during the Employment Term, the Executive shall be entitled to
the following payments and benefits, subject to any Offsets:

 

(i) as liquidated damages, payable according to Company’s regular payroll
schedule, less standard withholding and authorized deductions, his applicable
salary compensation when otherwise payable for two (2) years from the Date of
Termination, payable according to the annualized base salary specified in
paragraph 1.4(a) above or, for any portion of said two-year period extending
beyond the Initial Employment Term, payable at the annualized base salary
specified for calendar year 2006; and

 

(ii) any unpaid reimbursable expenses outstanding as of the Date of Termination;
and

 

(iii) all benefits, if any, that had accrued to the Executive through the Date
of Termination under the plans and programs described in paragraphs 1.5(b) and
(c) above, or any other applicable benefit plans and programs in which he
participated as an employee of the Company, in the manner and in accordance with
the terms of such plans and programs, except that Executive shall have credited
to his years of service under the Company’s Senior Executive Retirement Plan
(SERP) two (2) years of additional creditable service measured from the Date of
Termination; it being understood that any and all rights that the Executive may
have to severance payments by the Company shall be determined and solely based
on the terms and conditions of this Agreement and not based on the Company’s
severance policy then in effect; and

 

(vi) subject to any eligibility requirements of the applicable plan, continued
participation on the same basis (including without limitation, cost

 

7



--------------------------------------------------------------------------------

contributions) as the other senior executives of the Company in medical, dental,
disability and life insurance coverage (such benefits collectively called the
“Continued Plans”) in which he was participating on the Date of Termination (as
such Continued Plans are from time to time in effect at the Company). However,
such continued participation shall not extend beyond the date, or dates, he is
eligible to receive coverage and benefits under the same type of plan of a
subsequent employer.

 

In connection with (1) a termination by the Company Without Cause, or (2) a
termination by the Executive for Good Reason, except as provided in this
paragraph 2.2(c), the Company shall have no further liability to the Executive
or the Executive’s heirs, beneficiaries or estate for damages, compensation,
benefits, severance, indemnities or other amounts of whatever nature, directly
or indirectly, arising out of or otherwise related to this Agreement and the
Executive’s employment or cessation of employment with the Company. The making
of any severance payments and providing the other benefits as provided in this
paragraph 2.2(c) is conditioned upon the Executive signing and not revoking a
separation agreement prepared by the Company, which shall include, inter alia, a
general release of the Company and its affiliates, and its and their respective
successors and assigns, officers, managers, employees, agents, attorneys and
representatives, of any claims (including claims of discrimination) relating to
the Executive’s employment with the Company or the termination thereof (the
“Separation Agreement”). In the event the Executive breaches any provisions of
the Separation Agreement or the provisions of paragraph 2.3 of this Agreement,
in addition to any other remedies at law or in equity available to it, the
Company may cease making any further payments and providing the other benefits
provided for in this paragraph 2.2(c), without affecting its rights under this
Agreement or the Separation Agreement.

 

2.3 Non-Solicitation/Non-Servicing Agreement and Protection of Confidential
Information

 

(a) Non-Solicitation/Non-Servicing. The Executive acknowledges (i) that the
business and the industry in which the Company competes is highly competitive;
(ii) that as one of the most senior executive of the Company he has participated
in and will continue to participate in the servicing of current clients and/or
the solicitation of prospective clients, through which, among other things, the
Executive has obtained and will continue to obtain knowledge of the “know-how”
and business practices of the Company, in which matters the Company has a
substantial proprietary interest; (iii) that his employment hereunder requires
the performance of services which are special, unique, extraordinary and
intellectual in character, and his position with the Company places and placed
him in a position of confidence and trust with the clients and employees of the
Company; and (iv) that his rendering of services to the clients of the Company
necessarily requires the disclosure to the Executive of confidential information
(as defined in paragraph 2.3(b) below) of the Company. In the course of the
Executive’s employment with the Company, the Executive has and will continue to
develop a personal relationship with the clients of the Company and a knowledge
of those clients’ affairs and requirements, and the relationship of the Company
with their established clientele will therefore be placed in the Executive’s
hands in confidence and trust. The Executive

 

8



--------------------------------------------------------------------------------

consequently agrees that it is a legitimate interest of the Company, and
reasonable and necessary for the protection of the confidential information,
goodwill and business of the Company, which is valuable to the Company, that the
Executive make the covenants contained herein and that the Company would not
have entered into this Agreement unless the covenants set forth in this
paragraph 2.3 were contained in this Agreement. Accordingly, the Executive
agrees that during the Employment Term and for the two year period thereafter
(such period being referred to as the “Restricted Period”), he shall not, as an
individual, employee, consultant, independent contractor, partner, shareholder,
or in association with any other person, business or enterprise, except on
behalf the Company, directly or indirectly, and regardless of the reason for his
ceasing to be employed by the Company:

 

(i) attempt in any manner to solicit or accept from any client business of the
type performed by the Company or to persuade any client of the Company to cease
to do business or to reduce the amount of business which any such client has
customarily done or is reasonably expected to do with the Company, whether or
not the relationship between the Company and such client was originally
established in whole or in part through the Executive’s efforts; or

 

(ii) employ as an employee or retain as a consultant any person, firm or entity
who is then or at any time during the preceding twelve months was an employee of
or exclusive consultant to the Company, or persuade or attempt to persuade any
employee of or exclusive consultant to the Company to leave the employ of the
Company or to become employed as an employee or retained as a consultant by
anyone other than the Company; or

 

(iii) render to or for any client of the Company any services of the type which
are rendered by the Company; or

 

(iv) start or materially participate in the operation of any bank, credit union
or financial institution having any branch or other operation in any Maine
county in which Company or any entity, division or operating unit maintain or
have maintained a branch or other operation.

 

As used in this paragraph 2.3, the term “client” shall mean (1) anyone who is a
client of the Company on the Date of Termination, or if the Executive’s
employment shall not have terminated, at the time of the alleged prohibited
conduct (any such applicable date being called the “Determination Date”); (2)
anyone who was a client of the Company at any time during the one year period
immediately preceding the Determination Date; (3) any prospective client to whom
the Company had made a new business presentation (or similar offering of
services) at any time during the one year period immediately preceding the Date
of Termination; and (4) any prospective client to whom the Company made a new
business presentation (or similar offering of services) at any time within six
months after the Date of Termination (but only if initial discussions between
the Company and such prospective client relating to the rendering of services
occurred prior to the Date of Termination, and only if the Executive
participated in or supervised such discussions). For purposes of this clause, it
is agreed that a general mailing or an incidental contact shall not be deemed a
“new business presentation or similar offering of

 

9



--------------------------------------------------------------------------------

services” or a “discussion”. In addition, “client” shall also include any
clients of any entity, division or operating unit of the Company to whom the
Executive rendered services (including supervisory services) at any time during
the one-year period prior to the Determination Date. In addition, if the client
is part of a group of companies which conducts business through more than one
entity, division or operating unit, whether or not separately incorporated (a
“Client Group”), the term “client” as used herein shall also include each
entity, division and operating unit of the Client Group where the same
management group of the Client Group has the decision making authority or
significant influence with respect to contracting for services of the type
rendered by the Company.

 

(b) Confidential Information. In the course of the Executive’s employment with
the Company he will acquire and have access to confidential or proprietary
information about the Company and/or its clients, including but not limited to,
trade secrets, methods, models, passwords, access to computer files, financial
information and records, computer software programs, agreements and/or contracts
between the Company and its clients, client contacts, budgets, practices,
concepts, strategies, methods of operation, financial or business projections of
the Company, and information about or received from clients and other companies
with which the Company does business. The foregoing shall be collectively
referred to as “confidential information”. The Executive is aware that the
confidential information is not readily available to the public and accordingly,
the Executive also agrees that he will not at any time (whether during the
Employment Term or after termination of this Agreement), disclose to anyone
(other than his counsel in the course of a dispute arising from the alleged
disclosure of confidential information or as required by law) any confidential
information, or utilize such confidential information for his own benefit, or
for the benefit of third parties. The Executive agrees that the foregoing
restrictions shall apply whether or not any such information is marked
“confidential” and regardless of the form of the information. The term
“confidential information” does not include information which (i) is or becomes
generally available to the public other than by breach of this provision or (ii)
the Executive learns from a third party who is not under an obligation of
confidence to the Company or a client of the Company. In the event that the
Executive becomes legally required to disclose any confidential information, he
will provide the Company with prompt notice thereof so that the Company may seek
a protective order or other appropriate remedy and/or waive compliance with the
provisions of this paragraph 2.3(b) to permit a particular disclosure. In the
event that such protective order or other remedy is not obtained, or that the
Company waives compliance with the provisions of this paragraph 2.3(b) to permit
a particular disclosure, the Executive will furnish only that portion of the
confidential information which he is legally required to disclose and, at the
Company’s expense, will cooperate with the efforts of the Company to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded the confidential information. The Executive further agrees that all
memoranda, disks, files, notes, records or other documents, whether in
electronic form or hard copy (collectively, the “material”) compiled by him or
made available to him during his employment with the Company (whether or not the
material constitutes or contains confidential information), and in connection
with the performance of his duties hereunder, shall be the property of the
Company and shall be delivered to the Company on the termination of the
Executive’s employment or engagement with the Company or at any other time upon
request. Except in connection with the Executive’s employment or engagement with
the Company, the Executive agrees that he will not make or retain copies or
excerpts of the material.

 

10



--------------------------------------------------------------------------------

(c) Remedies. If the Executive commits a breach or is about to commit a breach,
of any of the provisions of paragraphs 2.3(a) or (b), the Company shall have the
right to have the provisions of this Agreement specifically enforced by the
arbitrator appointed under paragraph 2.14 or by any court having equity
jurisdiction without being required to post bond or other security and without
having to prove the inadequacy of the available remedies at law, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. In addition, the Company may take all such other
actions and remedies available to it under law or in equity and shall be
entitled to such damages as it can show it has sustained by reason of such
breach.

 

(d) Acknowledgements. The parties acknowledge that (i) the type and periods of
restriction imposed in the provisions of paragraphs 2.3(a) and (b) are fair and
reasonable and are reasonably required in order to protect and maintain the
proprietary interests of the Company described above, other legitimate business
interests and the goodwill associated with the business of the Company; (ii) the
time, scope, geographic area and other provisions of this paragraph 2.3 have
been specifically negotiated by sophisticated commercial parties, represented by
legal counsel, and (iii) because of the nature of the business engaged in by the
Company and the fact that clients can be and are serviced by the Company
wherever they are located, it is impractical and unreasonable to place a
geographic limitation on the agreements made by the Executive herein. The
Executive specifically acknowledges that his being restricted from soliciting
and servicing clients and prospective clients as contemplated by this Agreement
will not prevent him from being employed or earning a livelihood in the type of
business conducted by the Company. If any of the covenants contained in
paragraphs 2.3(a) or (b), or any part thereof, is held to be unenforceable by
reason of it extending for too great a period of time or over too great a
geographic area or by reason of it being too extensive in any other respect, the
parties agree (x) such covenant shall be interpreted to extend only over the
maximum period of time for which it may be enforceable and/or over the maximum
geographic areas as to which it may be enforceable and/or over the maximum
extent in all other respects as to which it may be enforceable, all as
determined by the court or arbitration panel making such determination and (y)
in its reduced form, such covenant shall then be enforceable, but such reduced
form of covenant shall only apply with respect to the operation of such covenant
in the particular jurisdiction in or for which such adjudication is made. Each
of the covenants and agreements contained in this paragraph 2.3 (collectively,
the “Protective Covenants”) is separate, distinct and severable. All rights,
remedies and benefits expressly provided for in this Agreement are cumulative
and are not exclusive of any rights, remedies or benefits provided for by law or
in this Agreement, and the exercise of any remedy by a party hereto shall not be
deemed an election to the exclusion of any other remedy (any such claim by the
other party being hereby waived). The existence of any claim, demand, action or
cause of action of the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of each Protective Covenant. The unenforceability of any Protective
Covenant shall not affect the validity or enforceability of any other Protective
Covenant or any other provision or provisions of this Agreement. The temporal
duration of the non-solicitation/non-servicing covenants set forth in this
paragraph 2.3 shall not expire, and shall be tolled, during any period in which
Executive is in violation of any of the non-solicitation/non-servicing

 

11



--------------------------------------------------------------------------------

covenants set forth in this paragraph 2.3; and all restrictions shall
automatically be extended by the period of Executive’s violation of any such
restrictions.

 

(e) Notification of Restrictive Covenants. Prior to accepting employment with
any person, firm or entity during the Restricted Period, the Executive shall
notify the prospective employer in writing of his obligations pursuant to this
paragraph 2.3 and shall simultaneously provide a copy of such notification to
the Company. The Executive further authorizes the Company to notify any
prospective employer of the Executive’s obligations pursuant to this paragraph
2.3 and releases the Company from any liability for doing so.

 

(f) Tolling. The temporal duration of the non-solicitation/non-servicing
covenants set forth in this Agreement shall not expire, and shall be tolled,
during any period in which the Executive is in violation of any of the
non-solicitation/non-servicing covenants set forth herein, and all restrictions
shall automatically be extended by the period of the Executive’s violation of
any such restrictions

 

2.4 Intellectual Property

 

During the Term, the Executive will disclose to the Company all ideas,
inventions and business plans developed by him during such period which relate
directly or indirectly to the business of the Company, including without
limitation, any process, operation, product or improvement which may be
patentable or copyrightable. The Executive agrees that all patents, licenses,
copyrights, tradenames, trademarks, service marks, budgets, practices, concepts,
strategies, methods of operation, financial or business projections, and
business plans developed or created by the Executive in the course of his
employment hereunder, either individually or in collaboration with others, will
be deemed works for hire and the sole and absolute property of the Company. The
Executive agrees, that at the Company’s request and expense, he will take all
steps necessary to secure the rights thereto to the Company by patent, copyright
or otherwise.

 

2.5 Enforceability

 

The Executive acknowledges that certain of the provisions contained in this
Agreement, including but not limited to those contained in paragraph 2.3 above,
are intended to protect any entity, division or operating unit of the Company,
and accordingly, each such entity, division or operating unit of the Company
shall be deemed a third party beneficiary with respect to such provisions and
shall have the right to enforce such provisions as appropriate. The failure of
any party at any time to require performance by another party of any provision
hereunder shall in no way affect the right of that party thereafter to enforce
the same, nor shall it affect any other party’s right to enforce the same, or to
enforce any of the other provisions in this Agreement; nor shall the waiver by
any party of the breach of any provision hereof be taken or held to be a waiver
of any subsequent breach of such provision or as a waiver of the provision
itself.

 

2.6 Assignment

 

The Company and the Executive agree that the Company shall have the right to
assign this Agreement, and, accordingly, this Agreement shall inure to the
benefit of, and may be

 

12



--------------------------------------------------------------------------------

enforced by, any and all successors and assigns of the Company, including,
without limitation, by asset assignment, stock sale, merger, consolidation or
other corporate reorganization. The Company and Executive agree that Executive’s
rights and obligations under this Agreement are personal to the Executive, and
the Executive shall not have the right to assign or otherwise transfer his
rights or obligations under this Agreement, and any purported assignment or
transfer shall be void and ineffective. The rights and obligations of the
Company hereunder shall be binding upon and run in favor of the successors and
assigns of the Company.

 

2.7 Modification

 

This Agreement may not be orally canceled, changed, modified or amended, and no
cancellation, change, modification or amendment shall be effective or binding,
unless in writing and signed by the parties to this Agreement.

 

2.8 Severability; Survival

 

In the event any provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the invalid or unenforceable part had been severed and
deleted or reformed to be enforceable. The respective rights and obligations of
the parties hereunder shall survive the termination of the Executive’s
employment to the extent necessary to the intended preservation of such rights
and obligations.

 

2.9 Life Insurance

 

The Executive agrees that the Company shall have the right to obtain life
insurance on the Executive’s life, at the sole expense of the Company, as the
case may be, and with the Company as the sole beneficiary thereof. The Executive
shall (a) cooperate fully in obtaining such life insurance, (b) sign any
necessary consents, applications and other related forms or documents and (c) at
the Company’s expense, take any reasonably required medical examinations.

 

2.10 Notice

 

Any notice, request, instruction or other document to be given hereunder by any
party hereto to another party shall be in writing and shall be deemed effective
(a) upon personal delivery, if delivered by hand, or (b) three days after the
date of deposit in the mails, postage prepaid if mailed by certified or
registered mail, or (c) on the next business day, if sent by prepaid overnight
courier service or facsimile transmission (if electronically confirmed), and in
each case, addressed as follows:

 

If to the Executive:

 

Robert W. Daigle

P.O. Box 1391

Camden, ME 04843

 

13



--------------------------------------------------------------------------------

If to the Company:

 

Camden National Corporation

Attention: Chairman of the Board

P. O. Box 310

Camden, ME 04843

 

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.

 

2.11 Applicable Law

 

This Agreement shall be governed by, enforced under, and construed in accordance
with the laws of the State of Maine without regard to any conflicts or conflict
of laws principles in the State of Maine that would result in the application of
the law of any other jurisdiction.

 

2.12 No Conflict

 

The Executive represents and warrants that he is not subject to any agreement,
instrument, order, judgment or decree of any kind, or any other restrictive
agreement of any character, which would prevent him from entering into this
Agreement or which would be breached by the Executive upon his performance of
his duties pursuant to this Agreement.

 

2.13 Entire Agreement

 

This Agreement hereto represents the entire agreement between the Company and
the Executive with respect to the employment of the Executive by the Company,
and all prior agreements, plans and arrangements relating to the employment of
the Executive by the Company are nullified and superseded hereby.

 

2.14 Arbitration

 

(a) The parties hereto agree that any dispute, controversy or claim arising out
of, relating to, or in connection with this Agreement (including, without
limitation, any claim regarding or related to the interpretation, scope, effect,
enforcement, termination, extension, breach, legality, remedies and other
aspects of this Agreement or the conduct and communications of the parties
regarding this Agreement and the subject matter of this Agreement) shall be
settled by arbitration in Camden or Portland, Maine, in accordance with the then
governing form of the American Arbitration Association, National Rules for the
Resolution of Employment Disputes. All awards of the arbitrator shall be binding
and non-appealable. Judgment upon the award of the arbitrator may be entered in
any court having jurisdiction. The arbitrator shall apply Maine law to the
merits of any dispute or claims, without reference to the rules of conflicts of
law applicable therein. Suits to compel or enjoin arbitration or to determine
the applicability or legality of arbitration shall be brought in the United
States District Court for the District of Maine or if that court lacks
jurisdiction, in a state court located within the

 

14



--------------------------------------------------------------------------------

geographic boundaries thereof. Notwithstanding the foregoing, no party to this
Agreement shall be precluded from applying to a proper court for injunctive
relief by reason of the prior or subsequent commencement of an arbitration
proceeding as herein provided. No party or arbitrator shall disclose in whole or
in part to any other person, firm or entity any confidential information
submitted in connection with the arbitration proceedings, except to the extent
reasonably necessary to assist counsel in the arbitration or preparation for
arbitration of the dispute. Confidential Information may be disclosed to (i)
attorneys, (ii) parties, and (iii) outside experts requested by either party’s
counsel to furnish technical or expert services or to give testimony at the
arbitration proceedings, subject, in the case of such experts, to execution of a
legally binding written statement that such expert is fully familiar with the
terms of this provision, agree to comply with the confidentiality terms of this
provision, and will not use any confidential information disclosed to such
expert for personal or business advantage.

 

(b) The Executive has read and understands this paragraph 2.14. The Executive
understands that by signing this Agreement, the Executive agrees to submit any
claims arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach or termination
thereof, or his employment or the termination thereof, to binding arbitration,
and that this arbitration provision constitutes a waiver of the Executive’s
right to a jury trial and relates to the resolution of all disputes relating to
all aspects of the employer/employee relationship, including but not limited to
the following:

 

(i) Any and all claims for wrongful discharge of employment, breach of contract,
both express and implied; breach of the covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; and defamation;

 

(ii) Any and all claims for violation of any federal, state or municipal
statute, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Equal Pay Act, the Employee
Retirement Income Security Act, as amended, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act, and the Maine Human Rights Act;
and

 

(iii) Any and all claims arising out of any other federal, state or local laws
or regulations relating to employment or employment discrimination.

 

2.15 Headings

 

The headings contained in this Agreement are for reference purposes only, and
shall not affect the meaning or interpretation of this Agreement.

 

15



--------------------------------------------------------------------------------

2.16 Withholdings

 

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

2.17 Counterparts

 

This Agreement may be executed in two counterparts, both of which taken together
shall constitute one instrument.

 

2.18 No Strict Construction

 

The language used in this Agreement will be deemed to be the language chosen by
the Company and the Executive to express their mutual intent, and no rule of law
or contract interpretation that provides that in the case of ambiguity or
uncertainty a provision should be construed against the draftsman will be
applied against any party hereto.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

        CAMDEN NATIONAL CORPORATION             By:    

Witness

              Rendle A. Jones                 Chairman of the Board

 

                 

Witness

              Robert W. Daigle

 

16